Case 1:21-cv-00165-DLC Document 29-56 Filed 02/23/21 Page 1 of 9




            EXHIBIT DDD
           Case 1:21-cv-00165-DLC Document 29-56 Filed 02/23/21 Page 2 of 9
                                                                                                             RESEARCH LETTERS


About the Authors                                                    Cluster of Coronavirus
Ms. Muniz-Rodriguez is a doctoral student in                         Disease Associated with
epidemiology and Dr. Fung is an associate professor of
epidemiology at Jiann-Ping Hsu College of Public Health,             Fitness Dance Classes,
Georgia Southern University. Their research interests                South Korea
include infectious disease epidemiology, digital health,
and disaster emergency responses.
                                                                     Sukbin Jang, Si Hyun Han, Ji-Young Rhee
                                                                     Author affiliation: Dankook University Hospital, Dankook University
References
 1.   Wood G. Coronavirus could break Iranian society                College of Medicine, Cheonan, South Korea
      [cited 2020 Feb 29]. https://www.theatlantic.com/ideas/
                                                                     DOI: https://doi.org/10.3201/eid2608.200633
      archive/2020/02/iran-cannot-handle-coronavirus/
      607150/                                                         During 24 days in Cheonan, South Korea, 112 persons
 2.   Viboud C, Simonsen L, Chowell G. A generalized-growth
                                                                      were infected with severe acute respiratory syndrome
      model to characterize the early ascending phase of
      infectious disease outbreaks. Epidemics. 2016;15:27–37.         coronavirus 2 associated with fitness dance classes at
      https://doi.org/10.1016/j.epidem.2016.01.002                    12 sports facilities. Intense physical exercise in densely
 3.   Banks HT, Hu S, Thompson WC. Modeling and inverse               populated sports facilities could increase risk for infec-
      problems in the presence of uncertainty: CRC Press; 2014.       tion. Vigorous exercise in confined spaces should be
 4.   Chowell G, Ammon CE, Hengartner NW, Hyman JM.                   minimized during outbreaks.
      Transmission dynamics of the great influenza pandemic
      of 1918 in Geneva, Switzerland: assessing the effects of
      hypothetical interventions. J Theor Biol. 2006;241:193–204.
      https://doi.org/10.1016/j.jtbi.2005.11.026
                                                                     B   y April 30, 2020, South Korea had reported
                                                                         10,765 cases of coronavirus disease (COVID-19)
                                                                     (1); ≈76.2% of cases were from Daegu and North
 5.   Chowell G, Shim E, Brauer F, Diaz-Dueñas P, Hyman JM,
      Castillo-Chavez C. Modelling the transmission dynamics         Gyeongsang provinces. On February 25, a COVID-19
      of acute haemorrhagic conjunctivitis: application to the       case was detected in Cheonan, a city ≈200 km from
      2003 outbreak in Mexico. Stat Med. 2006;25:1840–57.            Daegu. In response, public health and government
      https://doi.org/10.1002/sim.2352
 6.   Vynnycky E, White RG. An introduction to infectious            officials from Cheonan and South Chungcheong
      disease modelling. Oxford (UK): Oxford University Press;       Province activated the emergency response system.
      2010.                                                          We began active surveillance and focused on iden-
 7.   Nishiura H, Linton NM, Akhmetzhanov AR. Serial                 tifying possible COVID-19 cases and contacts. We
      interval of novel coronavirus (COVID-19) infections.
      Int J Infect Dis. 2020;93:284–6. https://doi.org/10.1016/      interviewed consecutive confirmed cases and found
      j.ijid.2020.02.060                                             all had participated in a fitness dance class. We
 8.   Tuite AR, Bogoch II, Sherbo R, Watts A, Fisman D, Khan K.      traced contacts back to a nationwide fitness dance
      Estimation of coronavirus disease 2019 (COVID-19) burden       instructor workshop that was held on February 15
      and potential for international dissemination of infection
      from Iran. Ann Intern Med. 2020. https://doi.org/10.7326/      in Cheonan.
      M20-0696                                                             Fitness dance classes set to Latin rhythms have
                                                                     gained popularity in South Korea because of the high
Address for correspondence: Isaac Chun-Hai Fung, Department          aerobic intensity (2). At the February 15 workshop,
of Biostatistics, Epidemiology and Environmental Health Sciences,    instructors trained intensely for 4 hours. Among 27
Jiann-Ping Hsu College of Public Health, Georgia Southern            instructors who participated in the workshop, 8 had
University, PO Box 7989, Statesboro, GA 30460-7989 USA;              positive real-time reverse transcription PCR (RT-
email: cfung@georgiasouthern.edu; or Gerardo Chowell,                PCR) results for severe acute respiratory syndrome
Department of Population Health Sciences, School of Public           coronavirus 2, which causes COVID-19; 6 were from
Health, Georgia State University, Suite 662, Office 640B, Atlanta,   Cheonan and 1 was from Daegu, which had the most
GA 30303, USA; email: gchowell@gsu.edu.                              reported COVID-19 cases in South Korea. All were as-
                                                                     ymptomatic on the day of the workshop.
                                                                          By March 9, we identified 112 COVID-19 cases
                                                                     associated with fitness dance classes in 12 differ-
                                                                     ent sports facilities in Cheonan (Figure). All cas-
                                                                     es were confirmed by RT-PCR; 82 (73.2%) were
                                                                     symptomatic and 30 (26.8%) were asymptomatic
                                                                     at the time of laboratory confirmation. Instructors
                                                                     with very mild symptoms, such as coughs, taught
                                                                     classes for ≈1 week after attending the workshop

                             Emerging Infectious Diseases • www.cdc.gov/eid • Vol. 26, No. 8, August 2020                         1917
              Case 1:21-cv-00165-DLC Document 29-56 Filed 02/23/21 Page 3 of 9
RESEARCH LETTERS




Figure. Case map of confirmed coronavirus disease (COVID-19) cases associated with fitness dance classes in Cheonan, South Korea,
by date of symptom onset and relationship. Instructors outside of Cheonan are excluded. In 7 cases, transmission was suspected in
the presymptomatic phase and the longest period before symptom onset was 5 days. None of the instructors had COVID-19 symptoms
on the day of the workshop, but instructors from Daegu, which recently had a large outbreak, developed symptoms 3 days after the
workshop. Sports facilities are represented by bars on the left with the number of students per class included. Bold outlines indicate a
positive test for COVID-19 in a person in the presymptomatic phase.


1918                         Emerging Infectious Diseases • www.cdc.gov/eid • Vol. 26, No. 8, August 2020
         Case 1:21-cv-00165-DLC Document 29-56 Filed 02/23/21 Page 4 of 9
                                                                                                        RESEARCH LETTERS


(Appendix Figure 1, https://wwwnc.cdc.gov/EID/                 at the same time as instructor B (Figure; Appendix
article/26/8/20-0633.App1.pdf). The instructors and            Table 2), but none of her students tested positive
students met only during classes, which lasted for             for the virus. We hypothesize that the lower in-
50 minutes 2 times per week, and did not have con-             tensity of Pilates and yoga did not cause the same
tact outside of class. On average, students developed          transmission effects as those of the more intense fit-
symptoms 3.5 days after participating in a fitness             ness dance classes.
dance class (3). Most (50.9%) cases were the result of              A limitation of our study is the unavailability of
transmission from instructors to fitness class partici-        a complete roster of visitors to the sports facilities,
pants; 38 cases (33.9%) were in-family transmission            which might have meant we missed infections among
from instructors and students; and 17 cases (15.2%)            students during surveillance and investigation ef-
were from transmission during meetings with co-                forts. Discovery of outbreak cases centered on exer-
workers or acquaintances.                                      cise facilities led to a survey of instructors who par-
     Among 54 fitness class students with confirmed            ticipated in a fitness dance workshop and provided
COVID-19, the median age was 42, all were women,               clues to identifying additional cases among students.
and 10 (18.5%) had preexisting medical conditions              Early identification of asymptomatic persons with
(Appendix Table 1). The most common symptom                    RT-PCR–confirmed infections helped block further
at the time of admission for isolation was cough in            transmissions. Because of the increased possibility of
44.4% (24/54) of cases; 17 (31.5%) case-patients had           infection through droplets, vigorous exercise in close-
pneumonia. The median time to discharge or end                 ly confined spaces should be avoided (8) during the
of isolation was 27.6 (range 13–66) days after symp-           current outbreak, as should public gatherings, even
tom onset.                                                     in small groups (9,10).
     Before sports facilities were closed, a total of 217
students were exposed in 12 facilities, an attack rate         Acknowledgments
of 26.3% (95% CI 20.9%–32.5%) (Appendix Table 2).              We thank the state, local, and territorial health department
Including family and coworkers, transmissions from             personnel for providing the reported coronavirus disease
the instructors accounted for 63 cases (Appendix Fig-          data; patients in Dankook University Hospital participating
ure 2). We followed up on 830 close contacts of fit-           in interviews and providing data; and the Dankook
ness instructors and students and identified 34 cases          University College of Medicine for their support. We also
of COVID-19, translating to a secondary attack rate of         thank Editage (http://www.editage.co.kr) for English
4.10% (95% CI 2.95%–5.67%). We identified 418 close            language editing.
contacts of 34 tertiary transmissions before the quar-
antine and confirmed 10 quaternary cases from the              About the Author
tertiary cases, translating to a tertiary attack rate of
                                                               Dr. Jang is a clinical assistant professor in the Division of
2.39% (95% CI 1.30%–4.35%).
                                                               Infectious Diseases, Department of Medicine, Dankook
     The instructor from Daegu who attended the Feb-
                                                               University Hospital. His research interests include ecology
ruary 15 workshop had symptoms develop on Febru-
                                                               of infectious disease, hospital infection control, and trauma
ary 18 and might have been presymptomatic during
                                                               related infections.
the workshop. Evidence of transmission from pre-
symptomatic persons has been shown in epidemio-
logic investigations of COVID-19 (4,5).                        References
     Characteristics that might have led to trans-              1.   Korea Centers for Disease Control and Prevention. Current
mission from the instructors in Cheonan include                      status of the coronavirus disease 2019 (COVID-19) outbreak
                                                                     in Republic of Korea [in Korean] [cited 2020 Apr 30].
large class sizes, small spaces, and intensity of the                http://ncov.mohw.go.kr
workouts. The moist, warm atmosphere in a sports                2.   Vendramin B, Bergamin M, Gobbo S, Cugusi L, Duregon F,
facility coupled with turbulent air flow generated                   Bullo V, et al. Health benefits of Zumba fitness training: a
by intense physical exercise can cause more dense                    systematic review. PM R. 2016;8:1181–200. https://doi.org/
                                                                     10.1016/j.pmrj.2016.06.010
transmission of isolated droplets (6,7). Classes from           3.   Korea Centers for Disease Control and Prevention. Updates
which secondary COVID-19 cases were identified                       on COVID-19 in Korea as of 5 March 2020 [cited
included 5–22 students in a room ≈60 m2 during                       2020 Mar 5]. https://www.cdc.go.kr/board/board.
50 minutes of intense exercise. We did not identi-                   es?mid=a30402000000&bid=0030
                                                                4.   Tong ZD, Tang A, Li KF, Li P, Wang HL, Yi JP, et al.
fy cases among classes with <5 participants in the                   Potential presymptomatic transmission of SARS–CoV–2,
same space. Of note, instructor C taught Pilates and                 Zhejiang Province, China, 2020. Emerg Infect Dis.
yoga for classes of 7–8 students in the same facility                2020;26:1052–4. https://doi.org/10.3201/eid2605.200198


                        Emerging Infectious Diseases • www.cdc.gov/eid • Vol. 26, No. 8, August 2020                         1919
                  Case 1:21-cv-00165-DLC Document 29-56 Filed 02/23/21 Page 5 of 9
RESEARCH LETTERS


    5.   Arons MM, Hatfield KM, Reddy SC, Kimball A, James A,
         Jacobs JR, et al. Presymptomatic SARS-CoV-2 infections and
                                                                           Severe acute respiratory syndrome coronavirus 2 was
         transmission in a skilled nursing facility. N Engl J Med. 2020    isolated from feces of a patient in China with coronavi-
         Apr 24 [Epub ahead of print]. https://doi.org/10.1056/            rus disease who died. Confirmation of infectious virus
         NEJMoa2008457                                                     in feces affirms the potential for fecal–oral or fecal–
    6.   Bourouiba L. Turbulent gas clouds and respiratory pathogen        respiratory transmission and warrants further study.
         emission: potential implications for reducing transmission


                                                                          S
         of COVID-19. JAMA. 2020 Mar 26 [Epub ahead of print].
         https://doi.org/10.1001/jama.2020.4756                                evere acute respiratory syndrome coronavirus
    7.   van Doremalen N, Bushmaker T, Morris DH, Holbrook MG,                 2 (SARS-CoV-2) recently emerged in China,
         Gamble A, Williamson BN, et al. Aerosol and surface              causing a major outbreak of severe pneumonia
         stability of SARS-CoV-2 as compared with SARS-CoV-1.             and spreading to >200 other countries (1). As of
         N Engl J Med. 2020;382:1564–7. https://doi.org/10.1056/
         NEJMc2004973                                                     May 5, 2020, a total of 3,517,345 cases of corona-
    8.   Andrade A, Dominski FH, Pereira ML, de Liz CM,                   virus disease (COVID-2019) and 243,401 deaths
         Buonanno G. Infection risk in gyms during physical               had been reported to the World Health Organiza-
         exercise. Environ Sci Pollut Res Int. 2018;25:19675–86.          tion (https://www.who.int/docs/default-source/
         https://doi.org/10.1007/s11356-018-1822-8
    9.   Musher DM. How contagious are common respiratory                 coronaviruse/situation-reports/20200505covid-
         tract infections? N Engl J Med. 2003;348:1256–66.                19-sitrep-106.pdf?sfvrsn=47090f63_2). The virus is
         https://doi.org/10.1056/NEJMra021771                             believed to be spread by direct contact, fomites, re-
10.      Ebrahim SH, Memish ZA. COVID-19 - the role of mass               spiratory droplets, and possibly aerosols (2). Viral
         gatherings. Travel Med Infect Dis. 2020 Mar 9 [Epub ahead of
         print]. https://doi.org/10.1016/j.tmaid.2020.101617              RNA has been detected in feces and urine of some
                                                                          patients (3–7). Infectious virus was also isolated
Address for correspondence: Ji-Young Rhee, Division of                    from urine of a patient with severe COVID-19 (8).
Infectious Diseases, Department of Medicine, Dankook                      However, it is unclear whether the virus in feces
University Hospital, Dankook University College of Medicine,              is infectious and might be an additional source
201 Manghang-ro, Dongnam-ku, Chungcheongnam-do, South                     for transmission.
Korea; email: pluripotent@naver.com                                             This study was approved by the Health Commis-
                                                                          sion of Guangdong Province and the Ethics Commit-
                                                                          tees of Guangzhou Medical University to use patient
                                                                          and healthy donor sample specimens. On January 17,
                                                                          2020, a 78-year-old man who had a history of recent
                                                                          travel to Wuhan, China, was admitted to the Fifth Af-
                                                                          filiated Hospital of Sun Yat-Sen University because of
                                                                          a cough for 7 days and intermittent fever (Appendix
                                                                          Figure 1, panel A, https://wwwnc.cdc.gov/EID/
                                                                          article/26/8/20-0681-App1.pdf). Computed tomog-
                                                                          raphy of his chest showed multiple, ground-glass
                                                                          opacities (Appendix Figure 2). Nasopharyngeal and
                                                                          oropharyngeal swab specimens were positive for
Infectious SARS-CoV-2                                                     SARS-CoV-2 RNA by quantitative reverse transcrip-
in Feces of Patient with                                                  tion PCR (qRT-PCR).
Severe COVID-19                                                                 On January 22, the patient’s condition deteriorat-
                                                                          ed and he was intubated. Ventilator-assisted breath-
                                                                          ing was instituted. The first feces specimen was col-
Fei Xiao,1 Jing Sun,1 Yonghao Xu,1 Fang Li,1                              lected on January 27 and was positive for viral RNA
Xiaofang Huang,1 Heying Li, Jingxian Zhao,                                by qRT-PCR. Serial feces samples were collected on
Jicheng Huang, Jincun Zhao                                                January 29, February 1, and February 7. All samples
Author affiliations: Sun Yat-sen University, Zhuhai, China (F. Xiao);     were positive for viral RNA (Appendix Figure 1, pan-
Guangzhou Medical University, Guangzhou, China (J. Sun, Y. Xu,            el A). Viral antigen was also detected in gastrointesti-
F. Li, X. Huang, Jingxian Zhao, Jincun Zhao); Chinese Academy             nal epithelial cells of a biopsy sample, as reported (9).
of Sciences, Guangzhou (H. Li); Guangzhou Customs District                The patient died on February 20.
Technology Center, Guangzhou (J. Huang)                                         We collected fecal specimens on January 29 to in-
                                                                          oculate Vero E6 cells. Cycle threshold values for the
DOI: https://doi.org/10.3201/eid2608.200681                               fecal sample were 23.34 for the open reading frame
1
    These authors contributed equally to this article.                    1lab gene and 20.82 for the nucleoprotein gene. A

1920                             Emerging Infectious Diseases • www.cdc.gov/eid • Vol. 26, No. 8, August 2020
            Case 1:21-cv-00165-DLC Document 29-56 Filed 02/23/21 Page 6 of 9



Article DOI: https://doi.org/10.3201/eid2608.200633


 Cluster of Coronavirus Disease Associated
 with Fitness Dance Classes, South Korea
Appendix
Appendix Table 1. Clinical characteristics of 54 persons with diagnosed coronavirus disease who participated in fitness dance
classes, South Korea*
 Characteristics                                                                                No. (%)
 Age, y (mean + standard deviation)                                                           41.6 + 10.2
 Sex
    M                                                                                               0
    F                                                                                           54 (100)
 Preexisting conditions                                                                        10 (18.5)
    Hypertension                                                                                 4 (7.4)
    Diabetes                                                                                     4 (7.4)
    Chronic obstructive pulmonary disease                                                        1 (1.9)
    Congestive heart failure                                                                        0
    Chronic kidney disease                                                                       1 (1.9)
    Chronic liver disease                                                                        2 (3.7)
    Malignancy                                                                                   2 (3.7)
 Body mass index, kg/m2†                                                                      22.8 + 3.04
 Symptoms at admission
    Fever (>37.5°C)                                                                            13 (24.1)
    Chills                                                                                     17 (31.5)
    Cough                                                                                      24 (44.4)
    Sputum                                                                                     22 (40.7)
    Dyspnea                                                                                      4 (7.4)
    Rhinorrhea                                                                                 15 (27.8)
    Sore throat                                                                                20 (37.0)
    Nausea                                                                                       2 (3.7)
    Diarrhea                                                                                   12 (22.2)
    Abdominal pain                                                                               2 (3.7)
    Myalgia                                                                                    14 (25.9)
    Headache                                                                                   12 (22.2)
    Anosmia or taste abnormality                                                                 3 (5.6)
 Laboratory findings
    Blood leukocyte count, reference range 4.0–11.0 × 109/L
        <4.0 × 109/L                                                                           16 (29.6)
        >4.0 × 109/L                                                                           38 (70.4)
 Lymphocyte count; reference range 1.0–3.4 × 109/L†                                      1.554 + 0.556 × 109/L
    Lymphopenia, <1.0 × 109/L                                                                   8 (14.8)
 Platelet count, reference range 182–369 × 109/L
      <150 × 109/L                                                                               2 (3.7)
      >150 × 109/L                                                                             52 (96.3)
 Hemoglobin; reference range 11.2–15.7 g/dL†                                                13.4 + 1.48 g/dL
 C-reactive protein level >10 mg/L                                                              5 (9.26)
 Procalcitonin level >0.5 ng/mL                                                                     0
 Lactate dehydrogenase >250 IU/L                                                               40 (74.1)
 Creatinine >133 μmol/L                                                                             0
 Alanine aminotransferase >40 IU/L                                                              5 (9.26)
 Infiltration in chest x-ray                                                                   15 (27.8)
 Infiltration in computed tomography                                                           17 (31.5)
    Bilateral infiltration                                                                     10 (58.8)
    Unilateral infiltration                                                                     7 (41.2)
    Predominantly ground glass opacity                                                         15 (88.2)
    Predominantly consolidation                                                                 2 (11.8)
 Supplementary oxygen                                                                            1 (1.9)
*Characteristics and clinical findings at time of isolation or hospital admission.
†Mean + standard deviation




                                                                    Page 1 of 4
           Case 1:21-cv-00165-DLC Document 29-56 Filed 02/23/21 Page 7 of 9



Appendix Table 2. Attack rate by instructor and sports facility during an outbreak of coronavirus disease associated with fitness
dance classes, South Korea, 2020
 Instructor, sports facility           Potentially exposed, no.               Confirmed, no.             Attack rate, % (95% CI)
 Instructor A
    Sports facility 1                              20                               14                        70 (48.1–85.5)
    Sports facility 2                              23                                7                       30.4 (15.6–50.9)
    Sports facility 3                               5                                1                        20.0 (3.6–62.5)
    Sports facility 4                              10                                1                        10.0 (1.8–40.4)
    Sports facility 5                               7                                1                        14.3 (2.6–51.3)
 Instructor B
    Sports facility 6                              20                                1                         5 (0.9–23.6)
    Sports facility 7                               9                                4                       44.4 (18.9–73.3)
    Sports facility 8                              22                                5                       22.7 (10.1–43.4)
    Sports facility 9*                              5                                3                       60.0 (23.1–88.2)
    Sports facility 10                             18                               12                       66.7 (43.8–83.7)
 Instructor C, sports facility 9                   25                                0                               0
 Instructor D                                      20                                4                        20.0 (8.1–41.6)
 Instructor E                                      26                                0                               0
 Instructor F                                       7                                4                       57.1 (25.1–84.2)
 Total                                            217                               57                       26.3 (20.9–32.5)
 *Instructor C taught Pilates and yoga in the same facility as Instructor B. Instructor C tested positive for coronavirus disease, but her students did
 not test positive for coronavirus, possibly because her fitness classes were lower intensity than those of instructors teaching fitness dance classes.




                                                                  Page 2 of 4
         Case 1:21-cv-00165-DLC Document 29-56 Filed 02/23/21 Page 8 of 9




Appendix Figure 1. Epidemic curve of laboratory-confirmed coronavirus disease (COVID-19) cases in
Cheonan, South Korea, by date of symptom onset and relationship. Blue arrow indicates date that South
Korea raised the alert level for COVID-19 to the highest level and requested cooperation for reduction or
closure of multi-dense facilities as a part of social and physical distancing policy.




                                                Page 3 of 4
        Case 1:21-cv-00165-DLC Document 29-56 Filed 02/23/21 Page 9 of 9




Appendix Figure 2. Epidemic curve of laboratory-confirmed coronavirus disease (COVID-19) cases in
Cheonan, South Korea, by date of symptom onset and relationship. February 15, 2020 marks the date of
a workshop for fitness dance instructors in Cheonan.




                                             Page 4 of 4
